Citation Nr: 0739645	
Decision Date: 12/17/07    Archive Date: 12/26/07

DOCKET NO.  06-11 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. J. Janec, Counsel


INTRODUCTION

The veteran had active military service from February 1966 to 
January 1969.  He served in the Republic of Vietnam from July 
1967 to July 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2004 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA) that in relevant part, denied 
service connection for PTSD.  

The veteran testified at a personal hearing before the 
undersigned Veterans Law Judge at the RO in October 2007.  He 
submitted additional evidence with a waiver of RO review in 
accordance with 38 C.F.R. § 20.1304.  Nevertheless, the Board 
has determined that a remand is necessary.  

At his hearing, the veteran raised the issues of entitlement 
to an increased rating for type II diabetes mellitus and 
entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities.  These 
issues are not currently before the Board.  They are referred 
to the RO for appropriate development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran's claim was initially denied because he did not 
provide sufficient details regarding his alleged stressors so 
an attempt could be made to verify them.  However, at his 
personal hearing before the undersigned in October 2007, he 
provided more specific details and dates regarding his 
claimed stressors.  For example, he reported that Lieutenant 
Robert Brown, who was with the 1st Infantry, 2nd Forward 
Signal Battalion with the veteran, was killed in action 
between January and February 1968.  He also reported that he 
saw an orphanage blown up near Thu Duc between May and June 
1967 or 1968.  Finally, he recalled that a truck rolled over 
a fellow serviceman while he was stationed in Germany between 
March and April 1966.  These are incidents that the U.S. Army 
and Joint Services Records Research Center (JSRRC) (formerly 
the U.S. Armed Services Center for Research of Unit Records) 
may be able to research.  Consequently, an attempt to verify 
the veteran's claimed stressor must be made.  Additionally, 
the Board notes that daily personnel actions such as wounded 
or killed in action can be obtained from the Director, 
National Archives and Records Administration (NARA).  

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain the names and 
addresses of all medical care providers 
who treated the veteran for PTSD since 
October 2007.  After securing any 
necessary release, the RO should obtain 
these records.  

2.  The RO/AMC should contact the JSRRC 
and/or NARA and request any existing 
information related to the incidents noted 
above.  

3.  If, and only if, any of the veteran's 
alleged stressor is confirmed, he should 
be scheduled for a VA examination to 
ascertain whether he has PTSD as a result 
of the verified stressor(s).  The examiner 
must review the entire claims file in 
conjunction with the examination.  All 
studies or tests deemed necessary should 
be conducted.  The examiner should be 
advised by the RO/AMC as to the verified 
stressor(s).  If PTSD is present, the 
examiner should indicate whether it is at 
least as likely as not (50 percent 
probability or greater) that the veteran's 
PTSD may be linked to the verified in-
service stressor(s).  

4.  After the development requested above 
has been completed to the extent possible, 
the issue of entitlement to service 
connection for PTSD should be 
readjudicated.  If the benefit sought on 
appeal remains denied, the veteran and his 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).  

